ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ma et al. (US 8,205,779; “Ma”) is the most relevant prior art.
Ma discloses a surgical stapling instrument (10), a handle (20) comprising a force delivery system (50; Fig. 2), a shaft (30), an end effector (40), a moving element (linear staplers have sleds, which are inherent features in said surgical instrument. The sled ejects the staples), a sensor (48).
Ma fails to disclose the sensor configured to detect when the moving element reaches the position indicative of the limit of the surgical function.
Additionally, Ma does not qualify as prior art due to its filing date.
Regarding claim 8, Ma et al. (US 8,205,779; “Ma”) is the most relevant prior art.
Ma discloses a surgical stapling instrument (10), a handle (20) comprising a tactile feedback generator (50; Fig. 2), an end effector (40), a actuation element (linear staplers have sleds, which are inherent features in said surgical instrument. The sled ejects the staples), a sensor (48).
Ma fails to disclose the sensor configured to detect the position of the actuation element.
Additionally, Ma does not qualify as prior art due to its filing date.
Regarding claim 13, Ma et al. (US 8,205,779; “Ma”) is the most relevant prior art.
Ma discloses a method for delivering a surgical function, comprising the steps of holding a device comprising a handle (30) having a tactile feedback generator (50; Fig. 2), an end effector (40), an actuation element (linear staplers have sleds, which are inherent features in said surgical instrument. The sled ejects the staples), sensing (48).
Ma fails to disclose the sensing a position of the actuation element.
Additionally, Ma does not qualify as prior art due to its filing date.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731